Citation Nr: 1446785	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-17 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected (NSC) pension benefits in the amount of $17,778.12.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Milwaukee, Wisconsin which denied a request for a waiver of an overpayment in the amount of $17,778.12.  Jurisdiction over the appeal has been transferred to the RO in North Little Rock, Arkansas.

The Veteran testified at a January 2014 Board videoconference hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The creation of an overpayment, in the amount of $17,778.12 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2.  The VA was at fault in the creation of the overpayment.  

3.  Repayment of the $17,778.12 overpayment debt would result in financial hardship to the Veteran. 

4.  A waiver of the overpayment, in the amount of $17,778.12, would result in unjust enrichment by the Veteran. 

5.  Recovery of the overpayment of VA NSC pension benefits in the amount of $17,778.12 would defeat the purpose of the VA Pension program.

6.  Recovery of the $17,778.12 overpayment would be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the amount of $17,778.12 was validly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. § 3.665 (2013).

2.  The creation of the overpayment in the amount of $17,778.12 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(b) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA service-connected compensation benefits in the amount of $17,778.12 are met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment. See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013). 
Moreover, because the Board is granting the full benefit sought on appeal, the Board finds that additional notice and development are not necessary to address the appeal, and the Board may proceed with adjudication on the merits of the Veteran's request for waiver. 

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2013).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (interpreting that, where the validity of the debt is challenged, that issue must be developed before the issue of waiver of the debt can be considered).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  The law provides that if any person to whom VA compensation is being paid is imprisoned as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.665.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

The record shows that, in January 2010, the Veteran was awarded SSA benefits, with monthly benefits in the amount of $1,546.00.  In a September 2011 decision, the RO terminated VA NSC pension benefits effective March 1, 2010 because the Veteran's income exceeded applicable maximum annual pension rates for the receipt of benefits, validly creating an overpayment in the amount of $17,778.12.

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  A January 2010 letter from the SSA to the Veteran shows that he was awarded SSA benefits in January 2010, with payments beginning around February 1, 2010.  A VA contact note shows that in January 2010, the Veteran appeared in person to terminate VA NSC pension benefits because he had been awarded SSA benefits.  The Veteran did not delay in providing VA with notice of his change in income and VA did not provide the Veteran with any notice of additional income information for which he was required to submit at that time.  Moreover, it does not appear that the Veteran was aware that he would be in receipt of an overpayment based on his continued receipt of VA benefits.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness in the amount of $17,778.12 would violate principles of equity and good conscience, and that a waiver of the overpayment is warranted.  

The Veteran contends in lay statements and in January 2014 hearing testimony that a waiver should be granted based on the amount of time it took for VA to process their decision on altering his pension, and based on the Veteran's financial hardship.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that VA was at fault in the creation of the overpayment because they failed to act on January 2010 in-person notice provided by the Veteran requesting the termination of VA NSC pension benefits based on his receipt of a new SSA award.  In Board hearing testimony, the Veteran indicated that after he notified VA of the award of SSA benefits, he was told that VA would decide how much pension he was entitled to.  The Veteran indicated when he continued to receive benefit checks, be believed that he was entitled to such benefits.  He testified that approximately 17 months later, he overheard a couple of veterans at a VA hospital talking about an issue like his.  He then sought out a VA representative at the hospital who informed him that he was not supposed to be in receipt of VA income.  Thereafter, the Veteran consulted his VA representative and, again, reported his SSA income to VA.  The record shows that in July 2011, the Veteran submitted additional notice to VA of his SSA income, in the form of SSA award letters.  Upon receipt of the later July 2011 notice, VA proceeded to terminate NSC pension benefits.  

The Board finds that the Veteran's hearing testimony is credible, and is consistent with the evidence of record.  The Board finds that the Veteran submitted adequate notice to VA of his change in income, based on an award of SSA benefits in January 2010.  The Board finds, further, that it was reasonable for the Veteran to believe that VA would act upon such notice, and that it was VA's duty to notify the Veteran if additional income information was required from the Veteran at that time.  Because the Veteran was not aware that he was in receipt of benefits which were not due to him, after he had notified VA of his SSA award, the Board finds that there was no fault on the part of the Veteran in accepting continued payment of NSC pension benefits, which he believed he was entitled to.  Accordingly, the Board finds that VA was at fault in the creation of the overpayment.

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  In an initial October 2011 Financial Status Report, the Veteran identified total monthly income in the amount of $1,670.00, and monthly expenses in the amount of $1,350.00.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts have not been considered in calculating monthly expenses.  In October 2011, the Veteran had a monthly balance of $320.00.  

The Board finds that an updated January 2014 Financial Status Report identifies an increase in monthly living expenses.  The Veteran had a total monthly income of $1,651.00 after the deduction $231.00 a month in "VA debts," apparently based on the overpayment of VA benefits at issue.  The Veteran identified $1,550.00 in monthly expenses for rent or mortgage, food, utilities, and other living expenses, leaving a balance of $101.00 a month.  Again, monthly payments on installment contracts and other debts have not been considered in calculating the Veteran's monthly expenses.  The Board notes, however, that among the Veteran's monthly installments and other contracts, he identified amounts due to the VA hospital for unpaid medical bills, with monthly payments of $100.00 a month.  Because these amounts were due to a VA facility, and were paid for necessary medical expenses, the Board finds that that they may be considered toward calculating his monthly expenses.  Accordingly, the Board finds that the Veteran had a monthly balance of 
$ 1.00 identified in January 2014.  Resolving the reasonable doubt in favor of the Veteran on the question of financial hardship, the Board finds that repayment of the debt would result in financial hardship to the Veteran.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the amount of $17,778.12, would result in unjust enrichment by the Veteran.  The Veteran testified in January 2014, that after he notified VA of his SSA award in January 2010, he moved to South Carolina and was not aware that he was in continued receipt of VA pension benefits.  He indicated that he was contacted by a homeless place in Little Rock where he was previously staying, and that they informed him that he had two or three checks for VA benefits which they were forwarding to him.  The Veteran's Financial Status Reports do not show an excess of income over his expenses.  While it appears, based on the Veteran's financial status reports, that he used the overpayment of NSC pension benefits largely to meet the basic necessities of life, the Board finds, nonetheless, that the failure of the Government to insist upon its right to repayment of the assessed overpayment would still result in some degree of unjust enrichment of the Veteran as he was in receipt of money which was not due to him.

The Board finds that recovery of the overpayment, in the amount of $17,778.12, would defeat the purpose for which benefits were intended.  As noted above, the Board finds that VA is at fault in the creation of the overpayment debt incurred due to its failure to terminate the Veteran's benefits upon his request.  The Board finds that, upon notice from the Veteran of his change in income, it was VA's responsibility to act in a timely manner to reduce or terminate his benefits.  The record shows that the Veteran is unemployed due to disability, and as discussed above, he used the overpayment of NSC pension benefits toward basic necessities for his support, as indicated by testimony and his prior homeless status.  The Board finds that the award and disbursement of VA NSC pension benefits was made for the support of the Veteran because he is totally disabled due nonservice-connected disabilities.  Thus, the collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.  

The Board finds that the evidence does not show that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include VA's fault in the creation of the debt, financial hardship shown by the Veteran if the debt were to be repaid, unjust enrichment by the Veteran part of the debt were to be waived, and the purpose for which benefits were intended, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the overpayment in the amount of $17,778.12 would be against the principles of equity and good conscience.  For the reasons stated above, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a waiver of recovery of VA benefits in the amount of $17,778.12 have been met.  See 38 C.F.R. §§ 1.963, 1.965.    



(CONTINUED ON NEXT PAGE)

ORDER

A waiver of recovery of an overpayment of VA benefits in the amount of $17,778.12 is granted.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


